IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 41601

STATE OF IDAHO,                                    )      2014 Unpublished Opinion No. 660
                                                   )
        Plaintiff-Respondent,                      )      Filed: August 13, 2014
                                                   )
v.                                                 )      Stephen W. Kenyon, Clerk
                                                   )
PAULO BW GARZA,                                    )      THIS IS AN UNPUBLISHED
                                                   )      OPINION AND SHALL NOT
        Defendant-Appellant.                       )      BE CITED AS AUTHORITY
                                                   )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael R. Crabtree, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Paulo BW Garza pled guilty to possession of sexually exploitative material, Idaho Code
§ 18-1507(2)(a). The district court sentenced Garza to a unified term of five years, with one and
one-half years determinate, and retained jurisdiction. After completion of a period of retained
jurisdiction, the district court relinquished its jurisdiction. Garza appeals.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Garza has

                                                   1
failed to show that the district court abused its discretion, and we therefore affirm the order
relinquishing jurisdiction.




                                              2